Citation Nr: 1231509	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  12-06 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than October 20, 1999 for the award of service connection for paranoid schizophrenia. 

2.  Entitlement to an effective date earlier than October 20, 1999 for the award of special monthly compensation (SMC) based on the need for aid and attendance. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1992 to August 1996.  The Veteran also had unverified active service from August 1990 to May 1991 and from July 1991 to June 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted entitlement to service connection for paranoid schizophrenia and entitlement to SMC based on aid and attendance, both effective August 1, 2003.  

In substantive appeals received in September 2009, March 2012, and April 2012, the Veteran requested to appear at hearings before the Board.  In a separate March 2012 statement, the Veteran clarified that he wanted a videoconference hearing.  However, in June 2012, the Veteran withdrew his request for a hearing in accordance with 38 C.F.R. § 20.704(e) (2011) and the Board will proceed with a decision in this case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for schizophrenia was received by VA on October 20, 1999; the RO denied service connection for paranoid schizophrenia in a January 2000 rating decision.

2.  The Veteran did not appeal the January 2000 denial of his claim.  A claim to reopen entitlement to service connection for schizophrenia was received on August 1, 2003.

3.  Service connection for paranoid schizophrenia was granted in an August 2008 rating decision and an effective date of August 1, 2003, the date of receipt of the claim to reopen, was assigned.  The grant of service connection was based in part on the receipt of additional service department records. 

4.  An earlier effective date of October 20, 1999 was assigned for the award of service connection for paranoid schizophrenia in a May 2010 rating decision.

5.  The Veteran did not file a claim for a psychiatric disorder prior to October 20, 1999. 

6.  The Veteran did not file a claim for SMC based on the need for aid and attendance prior to October 14, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 20, 1999 for the award of service connection for paranoid schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2011).

2.  The criteria for an effective date earlier than October 20, 1999 for the award of SMC based on the need for regular aid and attendance have not been met. 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.351, 3.352, 3.400. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Award of Service Connection

The Veteran first filed a claim for entitlement to service connection for a psychiatric disorder (claimed as depression, schizophrenia, and psychosis) on October 20, 1999.  In a January 2000 rating decision, the RO denied entitlement to service connection for paranoid schizophrenia.  The Veteran received notification of the denial of his claim on January 21, 2000, but did not initiate an appeal.

On August 1, 2003, the Veteran filed a claim to reopen service connection for schizophrenia.  The claim was denied in a December 2003 rating decision, but in March 2004, the Veteran requested reconsideration based on the submission of additional evidence.  In April 2008, the Veteran submitted copies of military personnel records dated during active duty service describing various instances of behavioral problems and substandard performance.  Service connection for paranoid schizophrenia was then granted in an August 2008 rating decision based, in part, on the newly received personnel records.  The award of service connection was made effective August 1, 2003, the date the Veteran's claim to reopen service connection was received.  

The current effective date of October 20, 1999 for the award of service connection for schizophrenia was assigned in a May 2010 rating decision.  As the award of service connection was based on the receipt of additional service department records, the RO found that the proper effective date was from October 20, 1999, the date of receipt of the Veteran's initial claim for service connection under 38 C.F.R. § 3.156(c) (VA will reconsider a decision issued on a claim if relevant official service department records that were not of record at the time of the previous decision are later associated with the claims file).  The Veteran now contends that an effective date from June 1992 or September 1992 is appropriate for the award of service connection for schizophrenia, as he began psychiatric treatment and counseling during active duty service on these dates while attending West Point Academy.  

The applicable regulation provides that an effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).
In this case, the reopening and granting of the Veteran's claim in the August 2008 rating decision was based, in part, on receipt of service department records.  Therefore, the appropriate effective date for the award of service connection is the date entitlement to the benefit arose or the date of receipt of the earlier claim, whichever is later.  38 C.F.R. §§ 3.156(c)(3), 3.400.  The Veteran's initial claim for service connection was received by VA on October 20, 1999 and the Veteran does not contend nor does the record establish that an earlier claim for service connection for a psychiatric disorder was filed.  In fact, the Veteran has maintained throughout the claims period (and most recently in a June 2011 statement) that he did not file a claim for service connection for schizophrenia prior to October 1999.   Rather, he reports that he was not capable of filing a claim prior to this date due to his psychiatric disorder.  However, review of the claims file shows that the Veteran filed multiple service connection claims prior to October 1999, including a claim in September 1996 for service connection for a left shoulder disability, which was filed one month after his separation from active duty.  In any event, the applicable regulations in this case are clear that the proper effective date for the Veteran's paranoid schizophrenia is either the date entitlement arose or the actual date of the filing of a claim-not a date the Veteran contends he would have filed a claim.  

The Veteran is currently in receipt of the earliest possible effective date for the award of service connection for paranoid schizophrenia.  As noted above, there is no evidence a claim for a psychiatric disorder was filed prior to October 20, 1999, and the applicable regulations clearly specify that the appropriate effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  Thus, even if the Board determined that schizophrenia existed prior to receipt of the Veteran's original claim, an earlier effective date would not be possible because a claim had not been filed.  

Accordingly, October 20, 1999 is the earliest possible effective date for the award of service connection for the Veteran's paranoid schizophrenia, and the claim must be denied.  38 C.F.R. § 3.400(b)(2)(i).  



Earlier Effective Date Award of SMC

The Veteran also contends that an earlier effective date is warranted for the award of SMC based on the need for aid and attendance.  The claim for entitlement to SMC based on aid and attendance was received by VA on October 14, 2008 and the benefit was granted in a March 2009 rating decision, effective August 1, 2003.  In a May 2010 rating decision, the current effective date of October 20, 1999 was assigned. 

The need for aid and attendance means helplessness or being so nearly helpless as to require aid and attendance of another person.  A veteran will be considered to be in the need of regular aid and attendance if the veteran: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2011). 

The Veteran contends that an earlier effective date for aid and attendance is warranted from June 1992, the date he first began psychiatric treatment during service.   The effective date of an award for increased disability compensation is the earliest date that it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year thereof.  Otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1) and (2).  

It is clear that an effective date earlier than October 20, 1999 for the award of SMC based on aid and attendance is not possible in this case.  As noted above, the Veteran's claim for SMC was received on October 14, 2008.  The current effective date of October 20, 1999 was assigned in the May 2010 rating decision as the RO found it was reasonable to conclude that entitlement to the benefit arose when the Veteran was service-connected for schizophrenia (also on October 20, 1999), nine years before receipt of his claim.  However, the applicable regulations make clear that the proper effective date for SMC based on aid and attendance is the date of the claim or the date entitlement arose, whichever is later (unless it is factually ascertainable that the increase occurred within a year prior to receipt of the claim).  Even if the Veteran was found to meet the criteria for aid and attendance prior to October 20, 1999, service connection for schizophrenia, the disability requiring aid and attendance, was not established prior thereto and his claim for SMC was not received until many years later in October 2008.  Thus, an earlier effective date is not possible.  

The Board does not find that an effective date earlier than October 20, 1999, is justified.  There is no indication in the record that an earlier claim for SMC was received prior to October 14, 2008, and the Veteran has not alleged that he filed an earlier claim.  Consequently, the Board finds that an earlier effective date for the award of SMC based on the need for aid and attendance is not warranted and the claim is denied. 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the effective dates assigned following an award of service connection for paranoid schizophrenia and SMC based on the need for aid and attendance.  The claims for the underlying benefits on appeal are already substantiated and the filing of a notice of disagreement as to the August 2008 and March 2009 rating decisions does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeals as to the effective date assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The September 2009 and December 2009 statements of the case (SOCs), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant criteria used for evaluating the effective dates at issue.  The appellant was thus informed of what evidence would be used in determining his claims.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve earlier effective dates for the benefits at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  




ORDER

Entitlement to an effective date earlier than October 20, 1999 for the award of service connection for paranoid schizophrenia is denied. 

Entitlement to an effective date earlier than October 20, 1999 for the award of SMC based on the need for aid and attendance is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


